Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                              Entered 08/17/21 19:45:01                                Page 1 of 26
                                                    Tel: 214-969-7007                         600 N. Pearl Street, Suite             1700
      BDO                                           Fax: 214-953-0722
                                                    www.bdo.com
                                                                                              Dallas, TX 75201




                                                   BALANCE POWER PARTNERS LLC
                                                          Instructions for Filing
                                                             Form 8879-PE
                                         2019 IRS e-file Signature Authorization for Form 1065
                                               for the year ended December 31, 2019

   The original form should be signed (using full name and title) and dated by an authorized general
   partner or limited liability company member manager of the partnership.

   The signed form should be returned on or before September 15, 2020 to:

                                                                 BDO USA, LLP
                                                        600 NORTH PEARL ST, SUITE 1700
                                                               DALLAS, TX 75201



   DO NOT separately file a paper Form 1065 with the Internal Revenue Service. Doing so will delay the
   processing of your return.

   We must receive your signed form before we can electronically transmit your return. The Internal
   Revenue Service will notify us when your return is accepted. Please note that the IRS does not
   consider your return as filed until they confirm acceptance of the return.




   BDO USA, LLP, a Delaware limited liability partnership, is the U.S. member of BDO International limited, a UK company limited by guarantee, and forms part of
   the international BDO network of independent member firms.
   BDO is the brand name for the BOO network and for each of the BDO Member Firms.
       Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                         Entered 08/17/21 19:45:01                       Page 2 of 26



    Form   8879-PE                         IRS e-flie Signature Authorization for Form 1065                                                    OMB No. 1545-0123

                                                            ► ERO must obtain and retain completed Form 8879-PE.


    Department of the Treasury
                                                          10. Go to www.irs.gov/Form8879PE for the latest Information.
                                                                                                                                                   2019
    Internal Revenue Service     For calendar year 2019, or tax year beginning                  . 2019. and ending              20
    Name 01 partnersrkip                                                                                                  Employer identification number

    Ei•ALANCE POWER PARTNERS LLC                                                                                         I 4 6 - 16159 0 7
    Cen Tax Return Information (Whole dollars only
      1 Gross receipts or sales less returns and allowances (Form 1065, line 1c)                                               1                  17.18 0 , 8 91
      2 Gross profit (Form 1065, line 3)                                                                                       2                   1, 5 01 2 7 5
      3 Ordinary business income (loss) (Form 1065, line 22)                                                                   3                  -1.15 7 . 94 5
      4 Net rental real estate income (loss) (Form 1065, Schedule K, line 2)                                                   4
      5 Other net rental income loss) {Form 1065, Schedule K, line 3c)                                                         5
     Part II Declaration and Signature Authorization of Partner or Member
             (Be sure to get a copy of the partnership's return)
    Under penalties of perjury, I declare that I am a partner or member of the above partnership and that I have examined a copy of the
    partnership's 2019 electronic return of partnership income and accompanying schedules and statements and to the best of my
    knowledge and belief, it is true, correct, and complete. I further declare that the amounts in Part I above are the amounts shown on
    the copy of the partnership's electronic return of partnership income. I consent to allow my electronic return originator (ERO),
    transmitter, or intermediate service provider to send the partnership's return to the IRS and to receive from the IRS (a) an
    acknowledgement of receipt or reason for rejection of the transmission and (b) the reason for any delay in processing the return. I
    have selected a personal identification number (PIN) as my signature for the partnership's electronic return of partnership income.

    Partner or Member's PIN: check one box only

            E I authorize BDO             USA, LLP
                                                             EROlirm name
                                                                                                           to enter my PIN 8 3 2 3 2 as my signature
                                                                                                                          Don't enter all zeros
                  On the partnership's 2019 electronically filed return of partnership income.
            ❑     As a partner or member of the partnership, I will enter my PIN as my signature on the partnership's 2019 electronically filed
                  return of partnership income.

    Partner or member's signature ►

    Title 110. PRESIDENT OF MEMBER                                                                                                   Date ► _

   r2= Certification and Authentication

    ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                             7 5 2 3 6 0 13 5 3 8
                                                                                                                                   Don't enter all zeros

    I certify that the above numeric entry is my PIN, which Is my signature on the 2019 electronically filed return of partnership income for
    the partnership indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file
    Application and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business
    Returns.

    ERO's signature ►                                                                                         Date ►     09/04/2020



                                                    ERO Must Retain This Form - See Instructions
                                            Don't Submit This Form to the IRS Unless Requested To Do So

    For Paperwork Reduction Act Notice, see instructions.                                                                                   Form 8879-PE (2019)




    JSA
9 P8907 1.000
                       Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                                          Entered 08/17/21 19:45:01                             Page 3 of 26


Form 1065                                                                       U.S. Return of Partnership Income                                                                    OMB No. 1545-0123

Department ofthe Treasury
Internal Revenue Service
A Principal business activity
                                                           For calendar year 2019,or tax year beginning                          , 2019, ending
                                                                       10bGo to wwwirs.gov/Fo►m9065 for instructions and the latest Information.
                                                                   Name of partnership
                                                                                                                                                                20
                                                                                                                                                                                         2019
                                                                                                                                                                              D Employer Identification number
CONSULTING
SALE/LEASE                                                        BALANCE POWER PARTNERS LLC                                                                                     4 6 - 16159 0 7
B Principal product or service                            Type     Number, street, and room or suite no. If a P.O. box, see instructions.                                     E Date business started
TRANSFORMER                                                 or  4 040 NORTH CENTRAL EXPRESSWAY
RECOVERY                                                        SUITE 850                                                                                                          01/ 01/ 2 013
                                                          Print
C Business code number                                             City or town, state or province, country, and ZIP or foreign postal code                                   F Total assets
                                                                                                                                                                                (see Instructions)

     5 41618                       DALLAS. TX                    752 0 4                                                                             2 018,722 .
G Check applicable boxes: (1) i I Initial return (2)                     Final return (3)          Name change (4)        I Address change (5)           Amended return
H Check accounting method: (1) n Cash                           (2) X Accrual            (3)       Other (specify) Is.
 I Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year 11"                                    2
 J Check if Schedules C and M-3 are attached                                                                                                                      10- 1 I
 K Check if Partnership: (1) 1 , Aggregated activities for section 465 at-risk purposes (2) 1_1 Grouped activities for section 469 passive activity purposes
Caution: Include only trade or business income and expenses on lines la through 22 below. See instructions for more information.
      la Gross receipts or sales                                                            1a             17 , 180 , 891.
       b Returns and allowances                                                             lb
       c Balance. Subtract line 1b from line la                                                                                     lc            17 ,180. 891.
      2 Cost of goods sold (attach Form 1125-A)                                                                                      2            15,679,616.
Income




      3 Gross profit. Subtract line 2 from line lc .                                                                                 3              1.501,275.
      4 Ordinary income (loss) from other partnerships, estates, and trusts (attach statement)                                       4
      5 Net farm profit (loss) (attach Schedule F (Form 1040 or 1040-SR))                                                            5
      6 Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797)                                                          6
      7 Other income (loss) (attach statement)                                                                                       7 _
      8 Total income (loss). Combine lines 3 throuQh 7                                                                               8              1. 501. 2 75,
      9 Salaries and wages (other than to partners) (less employment credits)                                                        9              1. 615 , 10 0 .
   snoitcurtsni for limitations)




    10 Guaranteed payments to partners                                                                                              10
    11 Repairs and maintenance                                                                                                      11
    12 Bad debts                                                                                                                    12
    13 Rent                                                                                                                         13                   141, 411.
    14 Taxes and licenses                                                                      SEE. STATEMENT. 1. . 14                                   108 , 706 .
    15 Interest (see instructions)                                                             SEE. STATEMENT. L. . 15                                     3 7 , 3 77 .
    16a Depreciation (if required, attach Form 4562)                                       16a                      61, 091.
Deductions (see




       b Less depreciation reported on Form 1125-A and elsewhere on return 16b                                      61, 0 91. 16c
    17 Depletion (Do not deduct oil and gas depletion.)                                                                             17
    18 Retirement plans, etc                                                                                                        18
    19 Employee benefit programs                                                                                                    19
    20 Other deductions (attach statement)                                                     SEE. STATEMENT. 1. . 20                                   756. 626 .
    21 Total deductions. Add the amounts shown in the far right column for lines 9 through 20 . . . 21                                              2,659,220 .
    22 Ordinary business income floss]. Subtract line 21 from line 8                                                                22            -1, 157 , 945 .
    23 Interest due under the look-back method - completed long-term contracts (attach Form 8697). 23
Tax and Payment




    24 Interest due under the look-back method - Income forecast method (attach Form 8866) . . .                                    24
    25 BBA AAR imputed underpayment (see instructions)                                                                              25
    26 Other taxes (see instructions)                                                                                               26
    27 Total balance due. Add lines 23 through 26                                                                                   27
    28 Payment (see instructions)                                                                                                   28
    29 Amount owed. If line 28 is smaller than line 27, enter amount owed                                                           29
    30 Over.ayment. If line 28 is larger than line 27, enter overpayment                                                            30
1




                  Under penalties of perjury, i declare that I have examined this return, including accompanying schedules and statements and to the best of my knowledge
                                                 and belief, It is true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of
Sign                                             which preparer has any knowledge.
                                                                                                                                                                             May the IRS discuss this return with
                                                                                                             PRESIDENT OF MEMBER                                             the preparer shown below? See
Here                                                                                                         E PATRICK JENEVEIN I            00,                             Inshuctions.   ri
                                                                                                                                                                                                  yes         Nc
                                                   0.' Signature of partner or limited liability company member                                    Date
                                                 Print/Type preparers name                         P         s signature                               Date
                                                                                                                                                                             CheckLi If PTIN
Paid                                                           Ida..... ..4                                                                            09/04/2020
               BRANDY L ARBUTHNOT, CPA                                                                                                                                       self-employed Po o 535650
Preparer       Firm's name 111,1  BDO USA , LLP                                                                                                                             Firm's EIN 013 - 53 8 159 0
Use Only       Firm's address iw•  600 NORTH PEARL ST, SUITE 1700                                                                                                           Phone no.
                                  DALLAS, TX 75201                                                                                                                           214-969-7007
For Paperwork Reduction Act Notice, see separate Instructions.                                                                                                                     Form1065 (2019)
JSA                                9P10101.000
       Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                             Entered 08/17/21 19:45:01                            Page 4 of 26

Form 1065(2019)   BALANCE POWER PARTNERS LLC                                                                XX-XXXXXXX Paget
 Schedule   B    Other   Information
 1 W hat type of entity is filing this return? Check the applicable box:                                                    Yes No
  a       Domestic general partnership                b        Domestic limited partnership
  c X Domestic limited liability company              d        Domestic limited liability partnership
  e       Foreign partnership                          f       Other ►
 2 At the end of the tax year:
  a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-
    exempt organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit,
    loss, or capital of the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule
    B-1, Information on Partners Owning 50% or More of the Partnership                                                       X
  b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
    the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information
    on Partners Owning 50% or More of the Partnership                                                                           X
 3 At the end of the tax year, did the partnership:
  a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of
    stock entitled to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions.
    If "Yes," complete (i) through (iv) below                                                                                   X
                           (i) Name of Corporation                         (ii) Employer Identification       (iii) Country of         (iv) Percentage
                                                                                 Number (if any)              Incorporation          Owned in Voting Stock




     b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss,
       or capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial
       interest of a trust? For rules of constructive ownership, see instructions. If "Yes," complete (') through (v) below . . . .           X
                           (i) Name of Entity
                                                                     (ii) Employer                                                (v) Maximum
                                                                     Identification           (iii) Type of      (iv) Country of      Percentage Owned in
                                                                    Number (if any)                Entity         Organization        Profit, Loss, or Capital




 4  Does the partnership satisfy all four of the following conditions?                                                     Yes No
  a The partnership's total receipts for the tax year were less than $250,000.
  b The partnership's total assets at the end of the tax year were less than $1 million.
  c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including
    extensions) for the partnership return.
  d The partnership is not filing and is not required to file Schedule M-3                                                      X
    If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065;
    or item L on Schedule K-1.
 5 Is this partnership a publicly traded partnership, as defined in section 469(k)(2)9                                          X
 6 During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified
    so as to reduce the principal amount of the debt?                                                                           X
 7 Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide
    information on any reportable transaction?                                                                                  X
 8 At any time during calendar year 2019, did the partnership have an interest in or a signature or other authority over
    a financial account in a foreign country (such as a bank account, securities account, or other financial account)?
    See instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and
    Financial Accounts (FBAR). If "Yes," enter the name of the foreign country. 11.                                             X
 9 At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
    transferor to, a foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report
    Transactions With Foreign Trusts and Receipt of Certain Foreign Gifts. See instructions                                     X
10a Is the partnership making, or had it previously made (and not revoked), a section 754 election?                             X
    See instructions for details regarding a section 754 election.
  b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes,"
    attach a statement showing the computation and allocation of the basis adjustment. See instructions                         X
                                                                                                                    Form 1065 (2019)
JSA
9P1020 1.000
      Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                           Entered 08/17/21 19:45:01                   Page 5 of 26
Form 1 65 .2019                                                                                                       _     __
 Schedule B        Other Information(continued
                                             )
                                                                                                                                          Yes No
     c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a
         substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section
         734(d))? If "Yes," attach a statement showing the computation and allocation of the'-basis adjustment. See
          instructions                                                                                                                        X
  11 Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-
          kind exchange or contributed such property to another entity (other than disregarded entities wholly owned b the
          partnership throug hout the tax year)                                                                                  IP- I i
  12 At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other
         und ivided interest in partnershi p property?                                                                                        X
  13 If the partnership is required to file Form 8858, Information Return of U.S. Persons With Respect To Foreign
         Disregarded Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached. See
         instructions                                                                                 II-
  14 Does the         partnership   have any  foreign    partners?    If  "Yes," enter the number   of      Forms 8805, Foreign Partner's
         Information Statement of Section 1446 W ithhold ing Tax, filed for this partnership 111-                                             X
  15 Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign Partnerships, attached
        to this return                                                                                110-
  16a Did you make any payments in 2019 that would require you to file Form(s) 1099? See instructions                                         X
     b If"Yes," d id you or will you file req uired Form(s)1099?                                                                              X
  17 Enter the number of Forms 5471, Information Return of U.S. Persons With Respect To Certain Foreign
        Corporations, attached to this return                                                         1111-
  18 Enter the nu m ber of partners that are foreign governments under section 892 . 111-
  19 During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042
        and 1042-S under chapter 3(sections 1 441 throug h 1464)or chapter 4(sections 1 471 through 1474)?                                    X
  20 Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions
        for Form 8938                                                                                                                         X
  21     Is the partnership a section 721(c) partnership, as defined in Regulations section 1.721(c)-1T(b)         (14)?                      X
  22 During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed
        under section 267A? See instructions                                                                                                  X
         If "Yes," enter the total amount of the disallowed deductions                           10. $
  23 Did the partnership have an election under section 163(j) for any real property trade or business or any farming
        business in effect d uring the tax year? See instructions                                                                             X
  24 Does the partnership satisfy one or more of the following? See instructions                                                              X
     a The partnership owns a pass-through entity with current, or prior year carryover, excess business interest
        expense.
     b The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
        preceding the current tax year are more than $26 million and the partnership has business interest.
     c The partnership is a tax shelter (see instructions) and the partnership has business interest expense.
        If"Yes" to any, com plete and attach Form 8990.
 25 Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                      X
        If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
        line 3                                                                                        11
                                                                                                      .
        If"No," com plete Designation of Partnership Representative below.
Designation of Partnership Representative(see instructions)
Enter below the information for the partnership representative (PR)for the tax year covered by this return.
Name of PR ► THE NOLAN GROUP , INC .
                            4 0 4 0 NORTH CENTRAL EXPRESSWAY                                        U.S. phone number of
U.S. address of PR
                        Ir DALLAS , TX 7 5 2 0 4                                                    PR                    111 214-368-0894
If the PR is an entity, name of the designated individual for the PR 110- E . PATRICK JENEVEI                 NI  II
U.S. address of             4040 NORTH CENTRAL EXPRESSWAY                                           U.S. phone number of ik
designated individual       DALLAS          TX 7520 4                                                              r (
                                                                                                    designated individual      214) 368-089
  26 Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund?                                                       X
        If "Yes," enter the amount from Form 8996, line 14                                       lir- $
  27 Enter the number of foreign partners subject to section 864(c)(8) as a result of transferring all or a portion of an
        interest in the partnership or of receiving a distribution from the partnership. . . . 01.
 28    At any time during the tax year, were there any transfers between the partnership and its partners subject to the
       disclosure requirements of Regulations section 1.707-8?                                                                            _ X
                                                                                                                              Form 1065 (2019)



JSA
9P1036 1.000
                           Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                           Entered 08/17/21 19:45:01                    Page 6 of 26
Form 1065(2019)                          BALANCE POWER PARTNERS LLC                                                                     XX-XXXXXXX Page 4
 Schedule K                              Partners' Distributive Share Items                                                                 Total amount
                             1  Ordinary business income (loss)(page 1, line 22)                                                        1   -1,157,94 5.
                             2  Net rental real estate income (loss)(attach Form 8825)                                                  2
                             3a Other gross rental income (loss)                                          3a
                               bExpenses from other rental activities (attach statement)                  3b
                               cOther net rental income (loss). Subtract line 3b from line 3a                                           3c
                             4  Guaranteed payments: a Services r 4a 1                        b Capital 4b j
       Income (Loss)




                                c Total. Add lines 4a and 4b                                                                           4c
                             5 Interest income                                             . . . SEE. STATEMENT. 2. . .                5             13,159.
                             6 Dividends and dividend equivalents: a Ordinary dividends                                                6a
                                b Qualified dividends' 6b 1                      C Dividend equivalents 1 6
                             7 Royalties                                                                                                7
                             8 Net short-term capital gain (loss)(attach Schedule D (Form 1065))                                        8
                             9a Net long-term capital gain (loss)(attach Schedule D (Form 1065))                                       9a
                              b Collectibles (28%)gain (loss)                                             9b
                              c Unrecaptured section 1250 gain (attach statement)                         9c
                            10 Net section 1231 gain (loss)(attach Form 4797)                                                           10
                            11 Other income (loss)(see instructions) Type O.                                                            11
                                                                                                                                       12
       Deductions




                            12     Section 179 deduction (attach Form 4562)
                            13a    Contributions                                                                                      1 3a
                               b   Investment interest expense                                                                        1 3b
                               c   Section 59(e)(2) expenditures: (1) Type 0.                                     _  (2) Amount Iii.  13c(2)
                               d   Other deductions (see instructions) Type lio                                                        13d
    >,....
.,L 0 a 14a                        Net earnings (loss)from self-employment                                                             14a
 0"7
 co E E    b                       Gross farming or fishing income                                                                     14b
    W      c                       Gross nonfarm income                                                                               14c
                            15a    Low-income housing credit (section 42(j)(5))                                                       15a
                              b    Low-income housing credit (other)                                                                  1 5b
     Credits




                              c    Qualified rehabilitation expenditures (rental real estate)(attach Form 3468, if applicable) . . . 1 5c
                              d    Other rental real estate credits (see instructions) Type O.                                        1 5d
                              e    Other rental credits (see instructions) Type IP.                                                   15e
                              f    Other credits isee instructions) Type 11.                                                          15f
                            16a    Name of country or U.S. possession IP.
                              b    Gross income from all sources                                                                      16b
                              c    Gross income sourced at partner level                                                              16c
    Foreign Transactions




                                   Foreign gross income sourced at partnership level
                              d    Reserved for future use IP,-                        e Foreign branch category                  10- 16e
                              f    Passive category 111.            g General category ilo•             h Other(attach statement) IP- 16h
                                   Deductions allocated and apportioned at partner level
                              i    Interest expense 110.                                    j Other                               10. 16j
                                   Deductions allocated and apportioned at partnership level to foreign source income
                              k
                              m
                              p
                                   Reserved for future use 10.-
                                   Passive category 110-           n General oaten
                                   Total foreign taxes (check one): 11'
                                                                      0     Paid
                                                                                   .   I Foreign branch category

                                                                                               Accrued
                                                                                                                                  II. 161
                                                                                                        o Other(attach statement) IP- 16o
                                                                                                                                      16p
                              q    Reduction in taxes available for credit (attach statement)                                         16q
                              r    Other foreign tax information (attach statement)
                            17a    Post-1986 depreciation adjustment                                                                  17a
Minimum Tax
       Item s
 Alternative




                              b    Adjusted gain or loss                                                                              1 7b
                                                                                                                                      1 7c
 AMT)




                              c    Depletion (other than oil and gas)
                              d    Oil, gas, and geothermal properties - gross income                                                 1 7d
                              e    Oil, gas, and geothermal properties - deductions                                                   17e
(




                              f    Other AMT items (attach statement)                                                                 17f
                            18a    Tax-exempt interest income                                                                         18a
    Other Information




                              b    Other tax-exempt income                                                                            18b
                              c    Nondeductible expenses                                             S     . ,s:rATIvIN:r.   2       1 8c            7,578.
                            19a    Distributions of cash and marketable securities                                                    19a
                              b    Distributions of other property                                                                    19b
                            20a    Investment income                                                                                  20a           13,159.
                              b    Investment expenses                                                                                20b
                              c    Other items and amounts (attach statement}                          SEE STATEMENT 2
 1




JSA
9P1030 1.000                                                                                                                                     Form 1065 (2019)
        Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                       Entered 08/17/21 19:45:01                        Page 7 of 26
 Form 1065(2019)    BALANCE POWER PARTNERS LLC                                                                     XX-XXXXXXX Page 5
 Analysis of Net Income(Loss)
  1 Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
      Schedule K, lines 12 through 13d, and 16p                                                                 1         -1,144,786.
  2 Analysis by                (i) Corporate    (ii) Individual     (iii) Individual   (iv) Partnership     (v) Exempt             (vi)
      partner type:                                (active)            (passive)                           Organization       Nominee/Other
    a General partners
    b Limited partners              -1,144,786.
 Schedule L Balance Sheets per Books                            Beginning of tax year                            End of tax year
                          Assets                              (a)                    (b)                   (c)                   (d)
  1   Cash                                                                       1,088,052.                                      44,407.
 2a Trade notes and accounts receivable                 3,590,070.                                      1,738,979.
    b Less allowance for bad debts                                               3,590,070.                                 1,738,979.
 3 Inventories                                                                       46,819.                                     46,819.
  4      U.S. government obligations
  5     Tax-exempt securities
  6     Other current assets (attach statement)                      STMT 3                         31,052.                                        27,274.
  7a Loans to partners (or persons related to partners)
      b Mortgage and real estate loans
  8     Other investments (attach statement)
  9a Buildings and other depreciable assets                             104,101.                                              165,192.
     b Less accumulated depreciation                                      6,021.                    98,080.                    12,042.           153,150.
10a Depletable assets
     b Less accumulated depletion
11      Land (net of any amortization)
12a Intangible assets (amortizable only)                                  23,934.                                               25,495.
     b Less accumulated amortization                                      16,140.                     7,794.                    17,402.             8,093.
13      Other assets(attach statement)
14      Total assets                                                                        4,861,867.                                       2,018,722.
                       Liabilities and Capital
15      Accounts payable                                                                    1,074,278.                                       2,025,578.
16      Mortgages, notes, bonds payable in less than 1 year.
17      Other current liabilities (attach statement)                STMT 3                  6,136,801.                                       3,420,384.
18      All nonrecourse loans
19a Loans from partners(or persons related to partners).
     b Mortgages, notes, bonds payable in 1 year or more
20      Other liabilities (attach statement)                        STMT 3   279,418.                                                          298,614.
21      Partners' capital accounts                                      -2,628,630.                                                         -3,725,854.
22      Total liabilities and capital                                     4,861,867.                                                         2,018,722.
 Schedule M-1         Reconciliation of Income(Loss) per Books With Income(Loss) per Return
                      Note: The partnership may be required to file Schedule M-3. See instructions.
 1 Net income (loss) per books                -1,097,224. 6 Income recorded on books this year not included
  2     Income included on Schedule K,lines 1, 2, 3c,                                   on Schedule K, lines 1 through 11 (itemize):
       5, 6a, 7, 8, 9a, 10, and 11, not recorded on                                  a Tax-exempt interest $
        books this year (itemize):
  3     Guaranteed payments (other than                                             7 Deductions included on Schedule K lines
        health insurance)                                                             1 through 13d, and 16p, not charged
 4      Expenses recorded on books this year                                          against book income this year (itemize):
        not included on Schedule K, lines          1                                 a Depreciation $                                             55,070.
        through 13d, and 16p (itemize):                                                   SEE STATEMENT 3                                             70.
   a Depreciation $
     b Travel and entertainment $                    7,578. 8                           Add lines 6 and 7                                         55,140
                                                             9                          Income (loss) (Analysis of Net Income
 5 Add lines 1 through 4                     -1,089,646.                                (Loss), line 1). Subtract line 8 from line 5. .     -1.144,786.
 Schedule M-2         Analysis of Partners' Capital Accounts
 1 Balance at beginning of year              -2,628,630. 6                              Distributions: a Cash
 2      Capital contributed: a Cash                                                                  b Property
                                 b Property                                         7   Other decreases (itemize):
 3      Net income (loss) per books                            -1,097,224.
 4 Other increases (itemize):                                              8 Add lines 6 and 7
 5      Add lines 1 through 4                                  -3,725,854. 9 Balance at end of year. Subtract line 8 from line 5            -3,725_, 854.
                                                                                                                                              Form 1065 (2019)
JSA
9P1 035 1.000
        Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                Entered 08/17/21 19:45:01                      Page 8 of 26

 Form   1125-A                                               Cost of Goods Sold
(Rev. November 2018)                                                                                                                   OMB No. 1545-0123
 Department of the Treasury                  10-Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.
 I nternal Revenue Service                 IP. Go to www.irs.goy/Form1125A for the latest information.
 Name                                                                                                                      Employer identification number
          BALANCE POWER PARTNERS LLC                                                                                          XX-XXXXXXX
  1      Inventory at beginning of year                                                                              1                46,819.
  2      Purchases                                                                                                   2
  3      Cost of labor                                                                                               3                  2,160,262.
  4      Additional section 263A costs (attach schedule)                                                             4
  5      Other costs (attach schedule)                                            SEE. STATEMENT. 4.                 5                13.519,354.
  6      Total. Add lines 1 through 5                                                                                6                15,726 ,435.
  7      Inventory at end of year                                                                                    7                    46,819.
  8   Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
      appropriate line of your tax return. See instructions                                                   8                       15,679,616.
  9a Check all methods used for valuing closing inventory:
       (0      Cost
     (ii)      Lower of cost or market
     (iii)     Other (Specify method used and attach explanation.) 110.
   b Check if there was a writedown of subnormal goods
     Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970)
    d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
      under LIFO                                                                                                    I 9d
    e If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructions        Li Yes           !X I No
    f   Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If "Yes,"
        attach explanation                                                                                                            Yes          X No


Section references are to the Internal               merchandise is an income-producing                       Small business taxpayer. A small
Revenue Code unless otherwise noted.                 factor. See Regulations section 1.471-1. If           business taxpayer is a taxpayer that (a) has
                                                     inventories are required, you generally               average annual gross receipts of $25
What's New                                           m ust use an accrual method of accounting             m illion or less (indexed for inflation) for the
Small business taxpayers. For tax years              for sales and purchases of inventory items.          3 prior tax years, and (b) is not a tax shelter
beginning after December 31, 2017, the                                                                    (as defined in section 448(d)(3)). See Pub.
following apply.                                     Exception for certain taxpayers. A small             538.
                                                     business taxpayer (defined below), can
• A small business taxpayer (defined                 adopt or change its accounting method to              Uniform capitalization rules. The uniform
 below), may use a method of accounting for          account for inventories in the same manner           capitalization rules of section 263A
 inventories that either: (1) treats inventories     as material and supplies that are non-                generally require you to capitalize, or
 as nonincidental materials and supplies, or         incidental, or conform to its treatment of            include in inventory, certain costs incurred
(2) conforms to the taxpayer's financial             inventories in an applicable financial                in connection with the following.
accounting treatment of inventories.                 statement (as defined in section 451(b)(3)),         • The production of real property and
• A small business taxpayer is not required          or if it does not have an applicable financial       tangible personal property held in inventory
to capitalize costs under section 263A.              statement, the method of accounting used             or held for sale in the ordinary course of
                                                     in its books and records prepared in                  business.
General Instructions                                 accordance with its accounting                       • Real property or personal property
Purpose of Form                                      procedures. See section 471(c)(3).                   (tangible and intangible) acquired for resale.
Use Form 1125-A to calculate and deduct                  A small business taxpayer claiming               • The production of real property and
cost of goods sold for certain entities.             exemption from the requirement to keep               tangible personal property for use in its
                                                      inventories is changing its method of               trade or business or in an activity engaged
Who Must File                                         accounting for purposes of section 481.              in for profit.
                                                      For additional guidance on this method of                A small business taxpayer (defined
Filers of Form 1120, 1120-C, 1120-F,                  accounting, see Pub. 538, Accounting
1 120S, or 1065, must complete and attach                                                                 above) is not required to capitalize costs
                                                     Periods and Methods. For guidance on                 under section 263A. See section 263A(i).
Form 1125-A if the applicable entity reports         changing to this method of accounting, see
a deduction for cost of goods sold.                                                                           See the discussion on section 263A
                                                     Form 3115 and the Instructions for Form
                                                                                                          uniform capitalization rules in the
Inventories                                          3115.                                                instructions for your tax return before
Generally, inventories are required at the                                                                completing Form 1125-A. Also see
beginning and end of each tax year if the                                                                 Regulations sections 1.263A-1 through
production, purchase, or sale of                                                                          1.263A-3. See Regulations section
                                                                                                          1.263A-4 for rules for property produced in
                                                                                                          a farming business.




For Paperwork Reduction Act Notice, see instructions.                                                                          Form 1125-A(Rev. 11-2018)
JSA
9X4012 1.000
      Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                        Entered 08/17/21 19:45:01                             Page 9 of 26

SCHEDULE B-1                                      Information on Partners Owning 50% or
(Form 1065)
(Rev. August 2019)                                        More of the Partnership                                                                OMB No. 1545-0123
Department of the Treasury                                          ►Attach to Form 1065.
Internal Revenue Service                          IP- Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                        Employer identification number (EIN)

                   BALANCE POWER PARTNERS LLC                                                                    4 6-1615907
             Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2a (Question 3a for
             2009 through 2017))
Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a
partnership), trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in
the profit, loss, or capital of the partnership (see instructions).
                                                                   (ii) Employer                                                                      (v) Maximum
                                                                                                                                (iv)               Percentage Owned
                       (i) Name of Entity                      Identification Number       (iii) Type of Entity
                                                                                                                       Country of Organization       in Profit, Loss,
                                                                       (if any)
                                                                                                                                                        or Capital


 THE NOLAN GROUP, INC.                                         XX-XXXXXXX               S CORP                                   US                   100.000




 Part II       Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2b
               (Question 3b for 2009 through 2017))

Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the
profit, loss, or capital of the partnership (see instructions).
                                                                                                                                                    (iv) Maximum
                                                              (ii) Identifying Number                                                            Percentage Owned in
               (i) Name of Individual or Estate                                             (iii) Country of Citizenship (see instructions)
                                                                       (if any)                                                                      Profit, Loss,
                                                                                                                                                       or Capital




For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                                          Schedule B-1 (Form 1065) (Rev. 8-2019)




JSA
9P1038 2.000
       Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                              Entered 08/17/21 19:45:01                         Page 10 of 26


                                                             Depreciation and Amortization                                                              OMB No. 1545-0172
                562
                                                                                                                                                           2019
Form      ‘-r
                                                             (Including Information on Listed Property)
                                                                     10- Attach to your tax return.
Department of the Treasury                                                                                                                               Attachment , „
                       (99)
I nternal Revenue Service                       ► Go to www.irs.gov/Form4562 for instructions and the latest information.                               Sequence No. 1I
Name(s) shown on return                                                                                                                               Identifying number
BALANCE POWER PARTNERS LLC                                                                                                                            4 6 -1615 9 0 7
Business or activity to which this form relates
BALANCE POWER PARTNERS LLC
Part I Election To Expense Certain Property                Under Section 179
                  Note: If you have any listed property, complete Part V before you complete Part I.
 1 Maximum amount (see instructions)                                                                                                             1          1,020,000.
  2 Total cost of section 179 property placed in service (see instructions)                                                                      2
 3 Threshold cost of section 179 property before reduction in limitation (see instructions)                                                      3          2,550,000.
 4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-                                                              4
 5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
        separately, see instructions . . . . . . . . . . . . . . . . . . . . . .                                                                 5
 6                                  (a) Description of property                              (b) Cost (business use only)    (c) Elected cost



 7      Listed property. Enter the amount from line 29                                                                 7
 8      Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7                                                     8
 9      Tentative deduction. Enter the smaller of line 5 or line 8                                                                               9
10  Carryover of disallowed deduction from line 13 of your 2018 Form 4562                                                                        10
11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions                            11
12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                         12
13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12 . . . 111.     13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
 Part II        Special Depreciation Allowance and Other Depreciation (Don't include listed property. See instructions.)
14      Special depreciation allowance for qualified property (other than listed property) placed in service
        during the tax year. See instructions                                                                                                    14               61,091.
15      Property subject to section 168(f)(1) election                                                                                           15
16      Other depreciation (including ACRS)                                                                                                      16
Part III        MACRS Depreciation (Don't include listed property. See instructions.)
                                                                                      Section A
17      MACRS deductions for assets placed in service in tax years beginning before 2019                                                        17
18      If you are electing to group any assets placed in service during the tax year into one or more general
        asset accounts, check here                                                                      ■
                         Decoion D -                         in Dervice uuring zu is lax Tear                    one uenerai uepreciation oystem
                                                              •                                              •
                                             Assets riacea                                                 using


                                                      (b) Month and year  (c) Basis for depreciation (d) Recovery
            (a) Classification of property                 placed in     (business/investment use        perioa.     (e) Convention (f) Method (g) Depreciation deduction
                                                            service        only - see instructions)
19a     3-year property
      b 5-year property
      c 7-year property
      d 10-year property
      e 15-year property
      f 20-year property
      g 25-year property                                                                                    25 yrs.                        S/L
      h Residential rental                                                                                 27.5 yrs.        MM             S/L
        property                                                                                           27.5 yrs.        MM             S/L
     i Nonresidential real                                                                                  39 yrs.         MM             S/L
       property                                                                                                             MM             S/L
                        Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a Class life                                                                                               S/L
  b 12-year                                                                         12 yrs.                  S/L
      c 30-year                                                                                             30 yrs.         MM            S/L
     d 40-year                                                                                              40 yrs.         MM            S/L
                Summary (See instructions.)
21 Listed property. Enter amount from line 28                                                                                                   21
22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
     here and on the appropriate lines of your return. Partnerships and S corporations -see instructions                                        22                61,091.
23 For assets shown above and placed in service during the current year, enter the
     portion ot the basis attributable to section 2b3A costs                                        23
For Paperwork Reduction Act Notice, see separate instructions.                                                                                             Form   4562 (2019)
JSA      9X2300 2.000
       Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                Entered 08/17/21 19:45:01                     Page 11 of 26
 BALANCE POWER PARTNERS LLC                                                                                                                  XX-XXXXXXX
Form 4562(2019)                                                                                                                                    Page Z
 Part V     Listed Property (Include automobiles, certain other vehicles, certain aircraft, and                                        property used for
            entertainment, recreation, or amusement.)
            Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
            24b, columns (a)through (c) of Section A, all of Section B, and Section Cif applicable.
             Section A - Depreciation and Other Information(Caution: See the instructions for lim its for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?I       Yes I         No 24b If "Yes," is the evidence written?     Yes           No
          (a)                   (b)              (c)                                   (e)            (f)        (g)              (h)              (i)
                                              Business/           (d)          Basis for depreciation
                                            investment use Cost or other basis (business/investment Recovery
   Type of property (list    Date placed                                                                      M ethod/        Depreciation Elected section 179
        vehicles first)                in service                                                   period     Convention          deduction             cost
                                                    percentage                       use only)

25 Special depreciation allowance for qualified listed property placed in service during
   the tax year and used more than 50% in a qualified business use. See instructions                                    25
26 Property used more than 50% in a qualified business use:


                                                                 Ok


27 Property used 50% or less in a qualified business use:
                                                                                                             S/L -
                                                                 0
                                                                 /0
                                                                                                             S/L -
                                                                                                             S/L -
28 Add amounts in co umn (h), lines 25 through 27. Enter here and on line 21, page 1                                    28
29 Add amounts in co umn (i), line 26. Enter here and on line 7, page 1                                                                    29
                                                    Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.
                                                                    (a)             (b)             (c)              (d)              (e)          (f)
                                                                Vehicle 1         Vehicle 2       Vehicle 3       Vehicle 4         Vehicle 5   Vehicle 6
30 Total business/investment miles driven during
     the year (don't include commuting miles) ,
31 Total commuting miles driven during the year
32 Total       other      personal (noncommuting)
     m iles driven
33 Total miles driven during the year. Add
     lines 30 through 32
34 Was the vehicle available for personal Yes                           No     Yes       No    Yes       No     Yes       No     Yes       No Yes      No
     use during off-duty hours?
35 Was the vehicle used primarily by a more
     than 5% owner or related person?
36 Is another vehicle available for personal
     use?
                  Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons. See instructions.
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by Yes      No
    your employees?
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
    employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
39 Do you treat all use of vehicles by employees as personal use?
40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
    use of the vehicles, and retain the information received?
41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions
    Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
 Part VI Amortization
                                                   (b)                                                         (e)
                   (a)                                                  (c)                   (d)         A mortization                           (f)
                                             Date amortization
                Description of costs                                    Amortizable amount          Code section       period or       A mortization for this year
                                                         begins
                                                                                                                      percentage
42 Amortization of costs that begins during your 2019 tax year (see instructions):
   ORGANIZATION COSTS                     04/25/2019                         781.                 248                15.000                              35.
  ORGANIZATION COSTS                      04/25/2019                         781.                 248                15.000                             35.
43 Amortization of costs that began before your 2019 tax year                                                                 43                     1,263.
44 Total. Add amounts in column (f). See the instructions for where to report                                                44                      1,333.
JSA                                                                                                                                            Form 4562(2019)
9X2310 2.000
                              Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                         Entered 08/17/21 19:45:01                   Page 12 of 26


 BALANCE POWER PARTNERS LLC                                                   2019 Depreciation                                                                                   4 -
 DescriptionofProperly
 BALANCE POWER PARTNERS LLC                                                    GENERAL TRADE OR BUSINESS
                                 Date                            179 exp.                                Beginning       Ending              Con-                  MA Current
                               placed in    Unadjusted      Bus. reduc.      Basis       Basis for     Accumulated    Accumulated      Me-   yen-           ACRE  CRS -yr 179     Current-year
        Asset description       service    cost or basis     %    in basis Reduction   Depreciation    depreciation   depreciation    thod   Lion   Life    class class expense   depneciafion

 OTHER:
   DELL LAPTOP                01/23/2018             864.    100.              864.                                                  200 DB MQ                     7
   TOOLS                      06/30/2018         41,075.     100.           41,075.                                                  200 DB MQ                     7
   GENERATOR BLACK STAR       12/28/2018         50,000.     100.           50,000.                                                  200 DB MQ                     7
   WEB DESIGN                 07/25/2018          2,500.     100.            2,500.                                                  S/L    S/L     3.000
   SOFTWARE- MS OFFICE        08/31/2018           1,503.    100.            1,503.                                                  ,VL    S/L     3.000
   COMPUTER                   11/30/2018           3,246.    100.            3,246.                                                  200 DB MQ                     7
   HEATERS (2)                10/08/2018             929.    100.              929.                                                  200 ➢B MQ                     7
   CRANES - GUS TORRES        10/31/2018             735.    100.              735.                                                  200 DB MQ                     7
   CRANE - GUS TORRES         10/31/2018             473.    100.              473.                                                  200 DB MQ                     7
   HEAT EXCHANGER KIT-4       11/07/2018           2,000.    100.            2,000.                                                  200 DB MQ                     7
   CARPET FLOOR DRYER         11/27/2018             777.    100.              777.                                                  200 DB MQ                     7
   WAREHOUSE EQUIPMENT        01/16/2019           4,692.    1001            4,692.                                                  200 DB HY                     7
   WAREHOUSE EQUIPMENT        01/16/2019           2,292.    100.            2,292.                                                  200 DB HY                     7
   WAREHOUSE EQUIPMENT        01/23/2019          4,592.     100.            4,592.                                       _          200 DB HY                     7
   WAREHOUSE TOOLS            01/15/2019           1,570.    100             1,570.                                                  200 DB HY                     7
   VEHICLE                    01/15/2019           7,000.    100.            7,000.                                                  200 DB HY                     7
   VEHICLE                    04/08/2019             945.    100.              945.                                                  200 DB HY                     7
   MACHINE & EQUIPMENT        01/23/2019         40,000.     100.           40,000.                                                  200 DB HY                     7
       SUBTOTAL                                 165,193.                   165,193.




 Less: Retired Assets
 TOTALS                                         165,193.                   165,193._
*Assets Retired
JSA
9X9027 1.000
                                  Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                          Entered 08/17/21 19:45:01                Page 13 of 26


 BALANCE POWER PARTNERS LLC                                                        2019 Depreciation
 Description of Property
 BALANCE POWER PARTNERS LLC                                                        GENERAL TRADE OR BUSINESS
                                    Date                             179 exp.                              Beginning        Ending              Con-                     MA Current
                                  placed in    Unadjusted       Bus. reduc.      Basis       Basis for    Accumulated    Accumulated     Me-    ven-              ACRS  CRS -yr 179     Current-year
        Asset description          service    cost or basis      %    in basis Reduction   Depreciation   depreciation   depreciation   thod    tion       Life   class class expense   depreciation
    OTHER THAN LISTED

       GROSS                                         165,193.
       LESS: RETIRED ASSETS

         SUBTOTAL:                                   165,193.



     LISTED PROPERTY

       GROSS

       LESS: RETIRED ASSETS

         SUBTOTAL:




                                                                                                                                                       L




                              r




     GROSS AMOUNTS                               _   165,193

 Less: Retired Assets
 TOTALS                                              165,193.
  ssets Retire
J SA
9X9027 1.000
                                   Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21            Entered 08/17/21 19:45:01            Page 14 of 26
 BALANCE POWER PARTNERS LLC                                            2019 Amortization                                                             XX-XXXXXXX
 Description of Property
 BALANCE POWER PARTNERS LLC                                             GENERAL TRADE OR BUSINESS
                                                            Date                            Beginning          Ending
                                                          placed in                        Accumulated       Accumulated                        Current-year
                           Asset description               service       Cost or basis     amortization      amortization     Code      Life    amortization
   ORGANIZATION COSTS                                     01/01/2013             17,184.            6,876.          8,022.    709      15.000         1,146.
   DOMAIN NAME                                            01/01/2015              1,750.              468.             585.   197      15.000           117.
   ORGANIZATION COSTS                                     04/25/2019                781.                                35.   248      15.000             35.
   ORGANIZATION COSTS                                     04/25/2019                781.                                35.   248      15.000             35.




 Less: Retired Assets
 TOTALS                                                                         20,496.             7,344.          8,677.                            1,333.

* Assets Retired
JSA
9X9026 1.000
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 15 of 26
  BALANCE POWER PARTNERS LLC                                                      XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES

LINE 14 - PAGE 1 - TAXES

PAYROLL TAXES                                                                              108,706.

  TOTAL TAXES                                                                              108,706.



LINE 15 - PAGE 1 - DEDUCTIBLE INTEREST EXPENSE NOT CLAIMED ELSEWHERE

INTEREST EXPENSE                                                                            37,377.

  TOTAL DEDUCTIBLE INTEREST EXPENSE                                                         37,377.



LINE 20 - SUMMARY OF TRAVEL, MEALS AND ENTERTAINMENT

      NET MEALS & ENTERTAINMENT                                                             7,578.

           TOTAL                                                                            7,578.



LINE 20 - PAGE 1 - OTHER DEDUCTIONS

AMORTIZATION                                                                                 1,333.
TRAVEL, MEALS, AND ENTERTAINMENT                                                             7,578.
CONSULTING                                                                                 230,558.
TRAVEL                                                                                     210,474.
PROFESSIONAL FEES                                                                            5,500.
OFFICE EXPENSES                                                                             12,038.
PHONE & INTERNET                                                                            21,505.
BANK CHARGES                                                                                   135.
POSTAGE & SHIPPING                                                                           1,484.
INSURANCE EXPENSE                                                                           73,340.
WASTE DISPOSAL                                                                               5,183.
LEGAL EXPENSE                                                                              171,921.
PAYROLL PROCESSING FEES                                                                      8,436.
SEMINARS                                                                                        56.
DUES/SUBSCRIPTIONS/FEES                                                                      3,302.
ADVERTISING PROMOTIONS                                                                       3,783.

  TOTAL OTHER DEDUCTIONS                                                                   756,626.




                                                                                  STATEMENT       1
9XX063 1.000
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 16 of 26
  BALANCE POWER PARTNERS LLC                                                      XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES

SCHEDULE K - LINE 5 - INTEREST INCOME

  OTHER INTEREST INCOME

INTEREST INCOME                                                                             13,159.

  TOTAL INTEREST INCOME                                                                     13,159.



SCHEDULE K - LINE 18C - NONDEDUCTIBLE EXPENSES

TRAVEL AND ENTERTAINMENT EXPENSES - NONDEDUCTIBLE PORTION                                     7,578.

  TOTAL NONDEDUCTIBLE EXPENSES                                                                7,578.



SCHEDULE K - LINE 20C - OTHER

SEC 199A INFORMATION - QBI INCOME:
   TRADE/BUSINESS-ORD BUSINESS INCOME (LOSS)                     -1,157,945.
 TOTAL TRADE/BUSINESS                                                                  -1,157,945.
SEC 199A INFORMATION - W-2 WAGES:
 TRADE/BUSINESS                                                                         3,775,362.
SEC 199A INFORMATION - UBIA:
 TRADE/BUSINESS                                                                            165,193.




                                                                                  STATEMENT       2
9XX063 1.000
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 17 of 26
  BALANCE POWER PARTNERS LLC                                                       XX-XXXXXXX
FORM 1065, SUPPORTING SCHEDULES

SCHEDULE L - LINE 6 - OTHER CURRENT ASSETS                       BEGINNING             ENDING

PREPAID EXPENSES                                                       15,378.                 405.
PREPAID INSURANCE                                                      15,274.              26,469.
PREPAID RENT DEPOSITS                                                     400.                 400.

  TOTAL OTHER CURRENT ASSETS                                           31,052.              27,274.



SCHEDULE L - LINE 17 - OTHER CURRENT LIABILITIES                 BEGINNING             ENDING

DUE TO PARTNER - NOLAN GROUP                                       2,546,731.           2,363,325.
NOTE PAYABLE - IEC                                                       NONE             955,531.
DEFERRED REVENUE                                                   3,590,070.             101,528.

  TOTAL OTHER CURRENT LIABILITIES                                  6,136,801.           3,420,384.



SCHEDULE L - LINE 20 - OTHER LIABILITIES                         BEGINNING             ENDING

NOTE PAYABLE - JENEVEIN                                              101,533.              120,729.
NOTE PAYABLE - PETE WATSON                                           177,885.              177,885.

  TOTAL OTHER LIABILITIES                                            279,418.              298,614.



SCHEDULE M-1 - LINE 7A - OTHER DEDUCTIONS IN RETURN NOT ON BOOKS

AMORTIZATION                                                                                          70.

TOTAL DEDUCTIONS ON TAX RETURN NOT CHARGED AGAINST BOOK INCOME                                        70.




                                                                                  STATEMENT       3
9XX063 1.000
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 18 of 26
  BALANCE POWER PARTNERS LLC                                                       XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES

FORM 1125-A - COST OF GOODS SOLD AND/OR OPERATIONS-OTHER COSTS

EQUIPMENT RENTAL                                                                          227,245.
INSPECTION                                                                                225,573.
WAREHOUSE SUPPLIES & EXPENSES                                                             177,375.
SHIPPING, FREIGHT & DELIVERY                                                              270,382.
OTHER COST OF GOODS SOLD                                                               12,291,232.
EXTENSION COSTS                                                                           162,500.
WAREHOUSE/STORAGE RENTAL                                                                  103,956.
OTHER COST OF GOODS SOLD - DEPRECIATION                                                    61,091.

  TOTAL COST OF GOODS SOLD AND/OR OPERATIONS - OTHER COSTS                             13,519,354.




                                                                                  STATEMENT       4
9XX063 1.000
       Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                                                   Entered 08/17/21 19:45:01                                      Page 19 of 26
                                                                                                                                                                                                      651119
                                                                                                              n Final K-1                                            Amended K-1               OMB No. 1 545-0123
Schedule K-1
(Form 1065)                                                                    2019                                    Part                 Partner's Share of Current Year Income,
                                                                                                                                            Deductions, Credits, and Other Items
Department of the Treasury
                                                                                                                     1          Ordinary business income(loss)            15   -Credits
I nternal Revenue Service
                                                            For calendar year 2019, or tax year
                                                                                                                                            -1,157,945.
           beginning                                           ending                                              2            Net rental real estate income(loss)

Partner's Share of Income, Deductions,
                                                                                                                   3            Other net rental income(loss)             16   Foreign transactions
Credits, etc.         See back of form and separate instructions.

      Part I        Information About the Partnership                                                        4a                 Guaranteed payments for services
 A       Partnership's employer identification number
 XX-XXXXXXX                                                                                                  4b                 Guaranteed payments for capital
 B       Partnership's name, address, city, state, and ZIP code
 BALANCE POWER PARTNERS LLC                                                                                  4c                 Total guaranteed payments
 4040 NORTH CENTRAL EXPRESSWAY
DALLAS, TX                  75204                                                                                 5             Interest income
 C       IRS Center where partnership filed return               EFILE                                                      *                         13,159.
•                Check if this is a publicly traded partnership (PTP)                                        6a                 Ordinary dividends
                    Information About the Partner
 E       Partner's SSN or TIN (Do not use TIN of a disregarded entity. See inst.)                    1      6b                  Qualified dividends
 XX-XXXXXXX
 F       Name, address, city, state, and ZIP code for partner entered in E. See instructions.                6c                 Dividend equivalents                      17   Alternative minimum tax(AMT)items


THE NOLAN GROUP, INC.                                                                                            7              Royalties
4040 NORTH CENTRAL EXPRESSWAY
SUITE 850                                                                                                       8               Net short-term capital gain (loss)
DALLAS, TX 75204
 G         X General partner or LLC                                Limited partner or other LLC             9a                  Net long-term capital gain (loss)       18     Tax-exempt income and
             member-manager                                        member                                                                                                      nondeductible expenses

 HI        X Domestic partner                                      Foreign partner                         9b                   Collectibles(28%)gain (loss)          C                                7,578.
 H2              If the partner is a disregarded entity(DE), enter the partner's:
         TIN                               Name                                                             9c                  Unrecaptured section 1250 gain

 11      What type of entity is this partner?                           S CORPORATION

 12      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here                             10                   Net section 1231 gain (loss)

 J       Partner's share of profit, loss, and capital (see instructions):                                                                                               19     Distributions
                        Beginning                                      Ending                              11                   Other income (loss)

         Prof
            it          100.000000                                   100.000000                      %
         Loss           100.000000                                   100.000000                      %
         Capital        100.000000                                   100.000000                      %                                                                 20      Other information
         Check if decrease is due to sale or exchange of partnership interest.                             12                   Section 179 deduction

 K       Partners share of liabilities:                                                                                                                                                               13,159.
                                                 Beginning                          Ending                 13                   Other deductions

         Nonrecourse . - .             $                                                                                                                              Z *            STMT

         Qualified nonrecourse
         fi nancing
         Recourse                                    7,490,497.                      5,744,577.
                 Check this box if Item K includes liability amounts from lower tier partnerships.
 L                           Partner's Capital Account Analysis                                            14                   Self-employment earnings(loss)
         Beginning capital account                                        -2,628,630.
         Capital contributed during the year               $
         Current year net income (loss),,           .. $                  -1,097,224.
         Other increase (decrease)(attach explanation) $                                                  21                         More than one activity for at-risk purposes*
         Withdrawals & distributions                       $                                             22                          More than one activity for passive activity purposes*
         Ending capital account                                           -3,725,854.                    *See attached statement for additional information.
                                                                                                         For SRI Use Only




 M       Did the partner contribute property with a built-in gain or loss?
              Yes       71     No     If"Yes,"attach statement. See instructions.
 N         Partners Share of Net Unrecognized Section 704(c) Gain or(Loss)
         Beginning
         Ending
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                             www.irs.gov/Form1065                                                             Schedule K-1 (Form 1065)2019
JSA
9P1200 3.000
      Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                            Entered 08/17/21 19:45:01                             Page 20 of 26

                                           PARTNER #                      1      THE NOLAN GROUP, INC.
 Schedule K-1 r Form 1065)2019                                                                                                                                               Pa:e 2
 This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040 or 1040-SR.
 For detailed reporting and filing information,see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
 1. Ordinary business income (loss). Determine whether the income (loss) is                     Code                                               Report on
     passive or nonpassive and enter on your return as follows.                                   H Undistributed capital gains credit             Schedule 3(Form 1040 or
                                                     Report on                                                                                     1040-SR), line 13, box a
                                                                                                  I Biofuel producer credit                        See the Partner's Instructions
       Passive loss                                 See the Partner's Instructions
                                                                                                J    Work  opportunity  credit
       Passive income                               Schedule E, line 28, column (h)
       Nonpassive loss                              See the Partner's Instructions              K Disabled access credit
       Nonpassive income                            Schedule E, line 28, column (k)             L Empowerment zone
   2. Net rental real estate income (loss)          See the Partner's Instructions                   employment credit
                                                                                                M Credit for increasing research activities        See the Partner's Instructions
   3. Other net rental income (loss)
                                                                                                N Credit for employer social
       Net income                                   Schedule E, line 28, column (h)
                                                                                                     security and Medicare taxes
       Net loss                                     See the Partner's Instructions
                                                                                                0 Backup withholding
 4a. Guaranteed payment Services                    See the Partner's Instructions
                                                                                                P Other credits
 4b. Guaranteed payment Capital                     See the Partner's Instructions
4c. Guaranteed payment Total                        See the Partner's Instructions          16. Foreign transactions
   5. Interest income                               Form 1040 or 1040-SR, line 2b               A Name of country or U.S.
 6a. Ordinary dividends                             Form 1040 or 1040-SR, line 3b                    possession                                    Form 1116, Part I
 6b. Qualified dividends                            Form 1040 or 1040-SR, line 3a               B Gross income from all sources
6c. Dividend equivalents                            See the Partner's Instructions              C    Gross income sourced at partner level
                                                                                                Foreign gross income sourced at partnership level
   7. Royalties                                     Schedule E, line 4
   8. Net short-term capital gain (loss)            Schedule D, line 5                          D Reserved for future use
9a. Net long-term capital gain (loss)               Schedule D, line 12                         E Foreign branch category
9b. Collectibles(28%) gain (loss)                   28% Rate Gain Worksheet, line 4             F Passive category                         }      Form 1116, Part I
                                                   (Schedule D instructions)                    G General category
9c. Unrecaptured section 1250 gain                  See the Partner's Instructions              H Other
10. Net section 1231 gain (loss)                    See the Partner's Instructions              Deductions allocated and apportioned at partner level
 1 1. Other income (loss)                                                                        I Interest expense                               Form 1116, Part I
       Code                                                                                     J Other                                           Form 1116, Part I
       A Other portfolio income (loss)              See the Partner's Instructions              Deductions    allocated  and  apportioned  at partnership level to foreign source
       B Involuntary conversions                    See the Partner's Instructions              income
       C Sec. 1256 contracts & straddles            Form 6781, line 1                           K    Reserved  for future use
       D Mining exploration costs recapture         See Pub. 535                                 L Foreign branch category
       E Cancellation of debt                                                                   M Passive category                                Form 1116, Part I
       F Section 743(b) positive adjustments                                                    N General category
       G Section 965(a) inclusion                                                               O Other
       H Income under subpart F (other              See the Partner's Instructions              Other information
          than inclusions under sections                                                        P Total foreign taxes paid                        Form 1116, Part II
          951A and 965)                                                                         Q Total foreign taxes accrued                     Form 1116, Part II
        I Other income (loss)                                                                   R Reduction in taxes available for credit         Form 1116, line 12
12. Section 179 deduction                           See the Partner's Instructions              S Foreign trading gross receipts                  Form 8873
13. Other deductions                                                                            T Extraterritorial income exclusion               Form 8873
       A Cash contributions(60%)                                                                U through V                                       Reserved for future use
       B Cash contributions(30%)
                                                                                                W Section 965 information                         See  the Partner's Instructions
      C Noncash contributions(50%)                                                              X Other foreign transactions
       D Noncash contributions(30%)                 See the Partner's Instructions
                                                                                            17. Alternative minimum tax (AMT)items
       E Capital gain property to a 50%
                                                                                                A Post-1986 depreciation adjustment
          organization(30%)
       F Capital gain property(20%)                                                             B Adjusted gain or loss                           See the Partner's
      G Contributions(100%)                                                                     C Depletion (other than oil & gas)                Instructions and
                                                    Form 4952, line 1                           D Oil, gas, & geothermal - gross income           the Instructions for
       H Investment interest expense
       I Deductions - royalty income                Schedule E, line 19                         E Oil, gas, & geothermal - deductions             Form 6251
       J Section 59(e)(2)expenditures               See the Partner's Instructions              F Other AMT items
       K Excess business interest expense           See the Partner's Instructions          18. Tax-exempt income and nondeductible ex penses
       L Deductions - portfolio (other)             Schedule A, line 16                         A Tax-exempt interest income                      Form 1040 or 1040-SR, line 2a
      M Amounts paid for medical insurance          Schedule A, line 1, or Schedule 1           B Other tax-exempt income                         See the Partner's Instructions
                                                   (Form 1040 or 1040-SR), line 16              C Nondeductible expenses                          See the Partner's Instructions
                                                                                            19. Distributions
       N Educational assistance benefits            See the Partner's Instructions              A Cash and marketable securities
      0 Dependent care benefits                     Form 2441, line 12
                                                                                                B Distribution subject to section 737}            See the Partner's Instructions
      P Preproductive period expenses               See the Partner's Instructions
                                                                                                C Other property
      Q Commercial revitalization deduction
                                                                                            20. Other information
          from rental real estate activities        See Form 8582 instructions
                                                                                                A Investment income                               Form 4952, line 4a
       R Pensions and IRAs                          See the Partner's Instructions              B Investment expenses                             Form 4952, line 5
      S Reforestation expense deduction             See the Partner's Instructions
                                                                                                C Fuel tax credit information                     Form 4136
      T through U                                   Reserved for future use                     D Qualified rehabilitation expenditures
      V Section 743(b) negative adjustments                                                         (other than rental real estate)
      W Other deductions                            See the Partner's Instructions                                                                See the Partner's Instructions
                                                                                                 E Basis of energy property
      X Section 965(c) deduction                                                                 F through G
14. Self-employment earnings (loss)
                                                                                                H Recapture of investment credit                  See Form 4255
Note: If you have a section 179 deduction or any partner-level deductions, see the                I Recapture of other credits                    See the Partner's Instructions
Partner's Instructions before completing Schedule SE.                                           J Look-back interest - completed
      A Net earnings(loss)from                                                                      long-term contracts                           See Form 8697
          self-employment                           Schedule SE, Section A or B                 K Look-back interest - income forecast
      B Gross farming or fishing income             See the Partner's Instructions                   method                                       See Form 8866
      C Gross non-farm income                       See the Partner's Instructions
                                                                                                 L Dispositions of property with
15. Credits                                                                                         section 179 deductions
      A Low-income housing credit                                                               M Recapture of section 179 deduction
         (section 42(j)(5)) from pre-2008                                                       N Interest expense for corporate
          buildings
                                                                                                     partners
      B Low-income housing credit
         (other)from pre-2008 buildings                                                         0 through Y
                                                                                                Z Section 199A information
      C Low-income housing credit                                                              AA Section 704(c) information                      See the Partner's Instructions
         (section 42(j)(5))from                                                                AB Section 751 gain (loss)
                                                    See the Partner's Instructions
          post-2007 buildings                                                                  AC Section 1(h)(5) gain (loss)
      D Low-income housing credit                                                              AD Deemed section 1250 unrecaptured gain
         (other)from post-2007                                                                 AE Excess taxable income
          buildings                                                                            AF Excess business interest income
      E Qualified rehabilitation expenditures                                                  AG Gross receipts for section 59A(e)
         (rental real estate)
                                                                                               AH Other information
      F Other rental real estate credits
      G Other rental credits
9P1300 1,000        JSA
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 21 of 26
  BALANCE POWER PARTNERS LLC                                                       XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #                1 THE NOLAN GROUP, INC.

ITEM L - RECONCILIATION OF INCOME


TOTAL INCOME PER SCHEDULE K-1                                                          -1,144,786.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                                    7,578.

PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                              55,070.
  AMORTIZATION                                                                                  70.

               TOTAL CURRENT YEAR NET INCOME (LOSS)                                    -1,097,224.


ITEM L - PARTNER CAPITAL ACCOUNT ANALYSIS

ITEM L OF THE PARTNER'S SCHEDULE K-1 IS KEPT ON THE GAAP BASIS



LINE 5 - INTEREST INCOME


OTHER INTEREST INCOME

  INTEREST INCOME                                                                           13,159.

  TOTAL INTEREST INCOME                                                                     13,159.


PARTNER FOOTNOTES ASSOCIATED W/SCH. K-1, LINE 13

IN ACCORDANCE WITH PROP. REG 1.163(J)-6(M), THE
FOLLOWING AMOUNTS REPRESENT YOUR SHARE OF:
BUSINESS INTEREST EXPENSE                                                                   37,378.
BUSINESS INTEREST INCOME                                                                    13,159.

2016 ANNUAL GROSS RECEIPTS                                                                382,450.
2017 ANNUAL GROSS RECEIPTS                                                                 13,950.
2018 ANNUAL GROSS RECEIPTS                                                              3,615,325.
AVERAGE GROSS RECEIPTS                                                                  1,337,242.

ADJUSTED TAXABLE INCOME FROM                                                           -1,119,236.
THIS ENTITY IS EXCEPTED FROM THE SECTION 163(J)
BUSINESS INTEREST EXPENSE LIMITATION UNDER THE
SMALL BUSINESS EXCEPTION OF PROP. REG. SECTION
1.163(J)-6(M). PLEASE CONSULT YOUR TAX ADVISOR.




                                                                                  STATEMENT       1
9P9000 1.000
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 22 of 26
  BALANCE POWER PARTNERS LLC                                                       XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #                1 THE NOLAN GROUP, INC.

LINE 18C - NONDEDUCTIBLE EXPENSES

TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                                7,578.

  TOTAL NONDEDUCTIBLE EXPENSES                                                                7,578.




                                                                                  STATEMENT       2
9P9000 1.000
                                 Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                  Entered 08/17/21 19:45:01                Page 23 of 26

Statement A - QBI Pass-through Entity Reporting

 Corporation's/Partnership's name: BALANCE POWER PARTNERS LLC                                                              Corporation's/Partnership's EIN: XX-XXXXXXX
 Shareholder's/Partner's name: THE NOLAN GROUP, INC.                                    Shareholder's/Partner's identifying number: XX-XXXXXXX


                                                                                        BALANCE POWER PAR
                                                                                        EIN: XX-XXXXXXX     EIN:                EIN:           EIN:                EIN:           EIN:

                                                                                            PIP             ❑ PTP                      PTP            PIP                 PTP            PIP

                                                                                            Aggregated             Aggregated   ❑ Aggregated          Aggregated   ❑ Aggregated          Aggregated

 Shareholder's/Partner's share of:                                                          SSTB            ❑ SSTB                     SSTB           SSTB         ❑ SSTB                SS1B

 QBI or qualified PTP items. subject to shareholder/partner- specific determinations:         GTB

                   Ordinary business income (loss)                                          -1,157,945.

                   Rental income (loss)


                   Royalty income (loss)


                  Section 1231 gain (loss)


                   Other income (loss)


                  Section 179 deduction


                   Charitable contributions


                   Other deductions

 W-2 wages..                                                                                 3,775,362.

 UBIA of qualified property                                                                    165,193.
 Section 199A dividends




9X2047 1.000
      Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                                                     Entered 08/17/21 19:45:01                                 Page 24 of 26

                                                                                                                                                                                                   651119
                                                                                                                                Final K-1                 71 Amended K-1                   OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                    M19                                          Part Ill        Partner's Share of Current Year Income,
                                                                                                                                            Deductions, Credits, and Other Items
Department of the Treasury
                                                                                                                     1          Ordinary business income (loss)       15    Credits
I nternal Revenue Service
                                                           For calendar year 2019, or tax year

          beginning                                           ending                                                2           Net rental real estate income(loss)

Partner's Share of Income, Deductions,
                                                                                                                    3           Other net rental income (loss)        16    Foreign transactions
Credits, etc.        lik• See back of form and separate instructions.

72fin              Information About the Partnership                                                         4a                 Guaranteed payments for services
 A      Partnership's employer identification number
 XX-XXXXXXX                                                                                                   4b                Guaranteed payments for capital
 B      Partnership's name, address, city, state, and ZIP code
 BALANCE POWER PARTNERS LLC                                                                                  4c                Total guaranteed payments
4040 NORTH CENTRAL EXPRESSWAY
DALLAS, TX                 75204 _                                                                                5            Interest income
 C      IRS Center where partnership filed return               EFILE
                Check if this is a publicly traded partnership (PTP)                                         6a                Ordinary dividends
                   Information About the Partner
 E      Partner's SSN or TIN (Do not use TIN of a disregarded entity. See inst.)                     2      6b                 Qualified dividends
XX-XXXXXXX
 F      Name, address, city, state. and ZIP code for partner entered in E. See instructions.                 6c                Dividend equivalents                   17   Alternative minimum tax(AMT)items


                                                                                                                 7             Royalties
MOJAY INTERESTS LLC
8830 INVERNESS PARK WAY                                                                                          8             Net short-term capital gain (loss)
HOUSTON, TX 77055
 G        X General partner or LLC                        II Limited partner or other LLC                   9a                 Net long-term capital gain (loss)      18   Tax-exempt income and
            member-manager                                   member                                                                                                        nondeductible expenses

 H1    U Domestic partner                                   I 1 Foreign partner                            9b                  Collectibles(28%)gain (loss)

 H2             If the partner is a disregarded entity(DE), enter the partner's:
       TIN                                Name                                                              9c                 Unrecaptured section 1250 gain

 11    What type of entity is this partner?                             LIMITED LIAR CO

 12    If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here                                10                 Net section 1231 gain (loss)

 J     Partner's share of profit, loss, and capital (see instructions):                                                                                               19   Distributions
                      Beginning                                      Ending                                11                  Other income(loss)
       Profit                         NONE                                         NONE              %
       Loss                           NONE                                         NONE              %
       Capital                        NONE                                         NONE              %                                                                20   Other information
       Check if decrease is due to sale or exchange of partnership interest. •                LI          12                   Section 179 deduction

 K     Partner's share of liabilities:
                                                 Beginning                         Ending                 13                   Other deductions
       Nonrecourse . . .              $

       Qualified nonrecourse
       financing
       Recourse
                Check this box if Item K includes liability amounts f orn lower tier partnerships.
 L                           Partners Capital Account Analysis                                            14                   Self-employment earnings (loss)
       Beginning capital account                                                           NONE
       Capital contributed during the year                $
       Current year net income (loss)                     $
       Other increase (decrease)(attach explanation) $                                                   21                         More than one activity for at-risk purposes*
       Withdrawals & distributions                        $(                                             22                         More than one activity forpassive activity purposes*
       Ending capital account                                                              NONE          *See attached statement for additional information.
                                                                                                         For IRS Use Only




 M     Did the partner contribute property with a built-in gain or loss?
            Yes               7
                              No    If "Yes," attach statement. See instructions.
 N       Partner's Share of Net Unrecognized Section 704(c) Gain or (Loss)

       Beginning
       Ending
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                            www.irs g ov/Form 1065                                                         Schedule K-1 (Form 1065)2019
JSA
9P1200 3.000
     Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21                                           Entered 08/17/21 19:45:01                          Page 25 of 26

                                          PARTNER #                     2      MOJAY INTERESTS LLC
 Schedule K-1 Form 1065;2019                                                                                                                                           R-Jue 2
 This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040 or 1040-SR.
 For detailed reporting and filing information,see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
 1. Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
    passive or nonpassive and enter on your return as follows.                                    H Undistributed capital gains credit        Schedule 3(Form 1040 or
                                                    Report on                                                                                 1040-SR), line 13, box a
                                                                                                  I Biofuel producer credit                   See the Partner's Instructions
       Passive loss                                 See the Partners Instructions
       Passive income                               Schedule E, line 28, column (h)             J    Work  opportunity  credit
       Nonpassive loss                              See the Partner's Instructions              K Disabled access credit
       Nonpassive income                            Schedule E, line 28, column (k)             L Empowerment zone
  2. Net rental real estate income (loss)           See the Partner's Instructions                   employment credit
                                                                                                M Credit for increasing research activities  See the Partner's Instructions
  3. Other net rental income (loss)
                                                                                                N Credit for employer social
       Net income                                   Schedule E, line 28, column (h)
                                                                                                     security and Medicare taxes
       Net loss                                     See the Partner's Instructions
                                                                                                O Backup withholding
 4a. Guaranteed payment Services                    See the Partner's Instructions
                                                                                                P Other credits
 4b. Guaranteed payment Capital                     See the Partner's Instructions
 4c. Guaranteed payment Total                       See the Partner's Instructions          16. Foreign transactions
  5. Interest income                                Form 1040 or 1040-SR, line 2b               A Name of country or U.S.
6a. Ordinary dividends                              Form 1040 or 1040-SR, line 3b                    possession                            }  Form 1116, Part I
6b. Qualified dividends                             Form 1040 or 1040-SR, line 3a               B Gross income from all sources
6c. Dividend equivalents                            See the Partner's Instructions              C    Gross income sourced at partner level
                                                                                                Foreign gross income sourced at partnership level
  7. Royalties                                      Schedule E, line 4
  8. Net short-term capital gain (loss)             Schedule D, line 5                          D Reserved for future use
9a. Net long-term capital gain (loss)               Schedule D, line 12                         E Foreign branch category
9b. Collectibles(28%)gain (loss)                    28% Rate Gain Worksheet, line 4             F Passive category                           Form 1116, Part I
                                                   (Schedule D instructions)                    G General category
9c. Unrecaptured section 1250 gain                  See the Partner's Instructions              H    Other
10. Net section 1231 gain (loss)                    See the Partner's Instructions              Deductions allocated and apportioned at partner level
11. Other income (loss)                                                                          I Interest expense                          Form 1116, Part I
      Code                                                                                      J Other                                      Form 1116, Part I
      A Other portfolio income (loss)               See the Partner's Instructions              Deductions allocated and apportioned at partnership level to foreign source
      B Involuntary conversions                     See the Partner's Instructions              income
      C Sec. 1256 contracts & straddles             Form 6781, line 1                           K Reserved for future use
      D Mining exploration costs recapture          See Pub. 535                                 L Foreign branch category
      E Cancellation of debt                                                                    M Passive category                           Form 1116, Part I
      F Section 743(b) positive adjustments                                                     N General category
      G Section 965(a)inclusion                                                                 O Other
      H Income under subpart F (other               See the Partner's Instructions              Other information
          than inclusions under sections                                                        P Total foreign taxes paid                   Form 1116, Part II
          951A and 965)                                                                         Q Total foreign taxes accrued                Form 1116, Part II
        I Other income(loss)                                                                    R Reduction in taxes available for credit    Form 1116, line 12
12. Section 179 deduction                           See the Partner's Instructions              S Foreign trading gross receipts             Form 8873
13. Other deductions                                                                            T Extraterritorial income exclusion          Form 8873
      A Cash contributions(60%)                                                                 U through V                                  Reserved for future use
      B Cash contributions(30%)
                                                                                                W Section 965 information                  } See the Partner's Instructions
      C Noncash contributions(50%)                                                              X Other foreign transactions
      D Noncash contributions(30%)                  See the Partner's Instructions
      E Capital gain property to a 50%                                                      17. Alternative minimum tax(AMT)items
          organization(30%)                                                                     A Post-1986 depreciation adjustment
      F Capital gain property(20%)                                                              B Adjusted gain or loss                      See the Partner's
      G Contributions(100%)                                                                     C Depletion (other than oil & gas)           Instructions and
                                                                                                D Oil, gas, & geothermal - gross income      the Instructions for
      H Investment interest expense                 Form 4952, line 1
       I Deductions - royalty income                Schedule E, line 19                         E Oil, gas, & geothermal - deductions        Form 6251
      J Section 59(eX2)expenditures                 See the Partner's Instructions              F Other AMT items
      K Excess business interest expense            See the Partner's Instructions          18. Tax-exempt income and nondeductible expenses
      L Deductions - portfolio (other)              Schedule A, line 16                         A Tax-exempt interest income                 Form 1040 or 1040-SR, line 2a
      M Amounts paid for medical insurance          Schedule A, line 1, or Schedule 1           B Other tax-exempt income                    See the Partner's Instructions
                                                   (Form 1040 or 1040-SR), line 16              C Nondeductible expenses                     See the Partner's Instructions
                                                                                            19. Distributions
      N Educational assistance benefits             See the Partner's Instructions              A Cash and marketable securities
      0 Dependent care benefits                     Form 2441, line 12
                                                                                                B Distribution subject to section 737 )- See the Partner's Instructions
      P Preproductive period expenses               See the Partner's Instructions
                                                                                                C Other property
      Q Commercial revitalization deduction
                                                                                            20. Other information
          from rental real estate activities        See Form 8582 instructions
                                                                                                A Investment income                          Form 4952, line 4a
      R Pensions and IRAs                           See the Partner's Instructions              B Investment expenses                        Form 4952, line 5
      S Reforestation expense deduction            See the Partner's Instructions
                                                                                                C Fuel tax credit information                Form 4136
      T through U                                   Reserved for future use                     D Qualified rehabilitation expenditures
      V Section 743(b) negative adjustments                                                         (other than rental real estate)
      W Other deductions                           See the Partner's Instructions                                                            See the Partner's Instructions
                                                                                                E Basis of energy property
      X Section 965(c)deduction                                                                 F through G
14. Self-employment earnings(loss)
                                                                                                H Recapture of investment credit             See Form 4255
Note: If you have a section 179 deduction or any partner-level deductions, see the                I Recapture of other credits               See the Partner's Instructions
Partner's Instructions before completing Schedule SE.                                           J Look-back interest - completed
      A Net earnings (loss)from                                                                     long-term contracts                      See Form 8697
          self-employment                          Schedule SE, Section A or B                  K Look-back interest - income forecast
      B Gross farming or fishing income            See the Partner's Instructions                    method                                  See Form 8866
      C Gross non-farm income                      See the Partner's Instructions
                                                                                                 L Dispositions of property with
15. Credits                                                                                         section 179 deductions
      A Low-income housing credit                                                               M Recapture of section 179 deduction
         (section 42(j)(5)) from pre-2008                                                       N Interest expense for corporate
          buildings
      B Low-income housing credit                                                                    partners
         (other) from pre-2008 buildings                                                        0   through Y
                                                                                                Z Section 199A information
      C Low-income housing credit                                                              AA Section 704(c) information                See the Partner's Instructions
         (section 42(j)(5))from                                                                AB Section 751 gain (loss)
                                                   See the Partner's Instructions
          post-2007 buildings                                                                  AC Section 1(h)(5) gain (loss)
      D Low-income housing credit                                                             AD Deemed section 1250 unrecaptured gain
         (other) from post-2007                                                                AE Excess taxable income
          buildings                                                                            AF Excess business interest income
      E Qualified rehabilitation expenditures
                                                                                              AG Gross receipts for section 59A(e)
         (rental real estate)
                                                                                              AH Other information
      F Other rental real estate credits
      G Other rental credits
9P1300 1.000        JSA
         Case 21-31488-sgj11 Doc 1-3 Filed 08/17/21   Entered 08/17/21 19:45:01   Page 26 of 26
  BALANCE POWER PARTNERS LLC                                                       XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #                2 MOJAY INTERESTS LLC

ITEM L - PARTNER CAPITAL ACCOUNT ANALYSIS

ITEM L OF THE PARTNER'S SCHEDULE K-1 IS KEPT ON THE GAAP BASIS




                                                                                  STATEMENT       1
9P9000 1.000
